 

 

Case 1:11-cv-05474-LAP-GWG Document 306 Filed 09/19/19 Page 1of1

 

 

 

 

 

 

 

 

USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT ELECT: 80600 FILED
SOUTHERN DISTRICT OF NEW YORK DOC #.
wm a nen DATE FILED: © | 16 9

5 Corti 4 ie Sun ). “ ws (LAP)

Plaintite
ORDER

-against-

Mid, tal,

Defendant(s).

LORETTA A. PRESKA, Senior United States District Judge:

Counsel shall confer and inform Judge Preska by letter

no later than, plore Ady DOIG of the status of the

action/remaining claims/defendants and how they propose to

proceed,

SO ORDERED,

ute? Puke

LORETTA A. PRESKA,

 

Senior U.S.D.d.

Dated: ahalic

New York, New York
